Citation Nr: 1210730	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for anterior cruciate ligament repair, left knee. 

2.  Entitlement to an initial evaluation in excess of 30 percent for status post ruptured ligament repair, right wrist. 

3.  Entitlement to an initial compensable evaluation for status post ruptured ligament repair, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to December 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part of that rating decision, the RO granted service connection for left wrist, right wrist and left knee disabilities, and assigned evaluations, effective from January 1, 2008.  The Veteran appealed the initial assigned evaluations.  Jurisdiction of the matters has been transferred to the RO in Waco, Texas.  

In addition, the Board notes that the Veteran initiated an appeal to the March 2008 denial of his claim for entitlement to service connection for bronchitis, but he failed to submit a timely substantive appeal on the matter.  Therefore, the issue is not currently on appeal before the Board. 

The Veteran had a hearing before the undersigned in October 2009.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to an initial compensable evaluation for left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an October 2009 statement, Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for right wrist disability. 

2.  In an October 2009 statement, Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to an initial compensable evaluation for left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to entitlement to an evaluation in excess of 30 percent for right wrist disability have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2. The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to a compensable evaluation for left knee disability have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal to the March 2008 determination that awarded the initial assigned evaluations for right wrist and left knee disabilities.  Thereafter, the Veteran stated in an October 2009 correspondence that he wished to withdraw his appeal with respect to these claims. 

The Board finds that the Veteran's statement qualifies as a valid withdrawal of the issues of entitlement to increased initial evaluations for right wrist and left knee disabilities.  See 38 C.F.R. § 20.204.  Accordingly, the claims will be dismissed.


ORDER

The appeal regarding the claim of entitlement to an initial evaluation in excess of 30 percent for right wrist disability is dismissed.

The appeal regarding the claim of entitlement to an initial compensable evaluation for left knee disability is dismissed. 


REMAND

The Veteran is seeking an initial compensable evaluation for his left wrist disability.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim. 

The most recent VA examination of record, from March 2008, shows that the Veteran reported a progressive worsening of pain and decreased strength in his left wrist.  At the October 2009 Board hearing, however, the Veteran testified that his condition had worsened since the time of the last VA examination, including increased symptoms of pain, inflammation, stiffness, and an inability to perform recreational activities because of weak grip strength and having to constantly guard against aggravating his symptoms.  While the March 2008 VA examination report shows that the Veteran complained of decreased grip strength in his left wrist, his symptomatology did not interfere with his ability to engage in activities as he described during the 2009 Board hearing. 

While the Board is not required to direct new examinations simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the record demonstrates or the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that it has been three years since the Veteran's last VA examination and in light of his contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his left wrist disability. 

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file. 

If any identified record cannot be obtained, then documentation to that effect should be added to the claims file. The Veteran should also be provided with an opportunity to submit such reports.

2.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service- connected left wrist disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray, should be undertaken.

In the examination report, the examiner should record the range of motion in the Veteran's left wrist observed on clinical evaluation and should assess whether the left wrist exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the left wrist exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination. 

The examiner should identify if there is any related neurological impairment is demonstrated, identify the affected nerve and report the nature and severity of the impairment.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide reasons and bases based on medical judgment and facts for this opinion. 

3.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


